PER CURIAM.
Excellius Octave Hyland appeals his sentence imposed after his conviction of armed robbery. We reverse the sentencing order and remand for resentencing on authority of Heggs v. State, 759 So.2d 620 (Fla.2000).
In addressing how the defendant’s scoresheet should be calculated under the 1994 sentencing guidelines, the State has taken the position that it is allowed to increase the recommended state prison months by 25 percent twice. That is not so. The statute calls for a calculation of the recommended state prison months, which may be increased (or decreased) by 25 percent without giving a departure reason. See § 921.0014(2), Fla. Stat. (Supp.1996). The State is in error in saying that it may calculate the 25 percent increase, and then add another 25 percent to it. The 25 percent increase is calculated once, not twice.
*1241Reversed and remanded for resentenc-ing.